Case 1:21-cr-00371-BMC-TAM Document 38 Filed 09/01/21 Page 1 of 2 PageID #: 259

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
 RCH/SPN/HDM                                      271 Cadman Plaza East
 F. #2018R01309                                   Brooklyn, New York 11201


                                                  September 1, 2021

 By ECF

 The Honorable Brian M. Cogan
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

              Re:    United States v. Rashid Sultan Rashid Al Malik Alshahhi, et al.
                     Criminal Docket No. 21-371 (BMC)

 Dear Judge Cogan:

               The parties respectfully submit this proposed joint agenda for the status
 conference in the above-captioned matter scheduled for September 2, 2021 at 10:00 a.m.

     Production of Rule 16 Material: The government has begun the production of
      discoverable material to the defendants pursuant to Federal Rule of Criminal Procedure
      16. To date, the government has made ten productions totaling more than 100,000
      pages of documents, but substantial discoverable material remains to be produced. The
      government continues to collect, review and produce discoverable material to the
      defendants on a rolling basis.

     Classified Information Procedures Act (CIPA): The government anticipates this case
      will involve briefing pursuant to CIPA. The government expects to file its CIPA
      Section 2 brief before the next status conference.

     Complex Case Designation: The government intends to seek designation of this case
      as complex pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii). Mr. Barrack believes this
      decision should be deferred until the next status conference so that there is parity of
      access to discovery materials before Mr. Barrack takes a position on complex case
      designation. Mr. Barrack agrees to an order of extension, excluding time from the
      Speedy Trial Act, until that date. Mr. Grimes has no objection to an exclusion of time
      until the next status conference.

     Brady Materials and Obligations: Given the stage of discovery, counsel for Mr.
      Barrack respectfully requests that a briefing schedule related to Brady and other
Case 1:21-cr-00371-BMC-TAM Document 38 Filed 09/01/21 Page 2 of 2 PageID #: 260




          discovery motions be set at the next status conference, should it be necessary. The
          government has advised counsel for the defendants that, to date, it has not identified
          any exculpatory materials as defined by Brady v. Maryland, 373 U.S. 83 (1963) and its
          progeny, but that it will continue to review material to ensure it meets its continuing
          disclosure obligations under Brady. Counsel for Mr. Grimes will raise any appropriate
          issues that may require the Court’s consideration, should that become necessary.

        Bill of Particulars: Counsel for Mr. Barrack has requested a bill of particulars from
         the government. The government has advised counsel for Mr. Barrack that it believes
         the indictment satisfies the pleading standards of Federal Rule of Criminal Procedure
         7(c)(1) and that a bill of particulars is not warranted in this case. Given the stage of
         discovery, counsel for Mr. Barrack would like to address a briefing schedule related to
         this issue, should it be necessary, at the next status conference. Mr. Grimes has no
         objection, but respectfully reserves the right to separately seek a bill of particulars after
         the government has substantially completed its production of discovery and he has had
         a reasonable opportunity to review it.

        Next Status Conference – The parties respectfully request that the Court schedule the
         next status conference approximately 60 days from the date of the status conference set
         for September 2, 2021.


                                                        Respectfully submitted,

                                                        JACQUELYN M. KASULIS
                                                        Acting United States Attorney

                                                By:       /s/
                                                        Ryan C. Harris
                                                        Samuel P. Nitze
                                                        Hiral D. Mehta
                                                        Assistant U.S. Attorneys
                                                        (718) 254-7000




 cc:      Counsel for Thomas Joseph Barrack (by ECF)
          Counsel for Matthew Grimes (by ECF)
          Clerk of the Court (BMC) (by ECF)




                                                   2
